People v Watts (2022 NY Slip Op 06762)





People v Watts


2022 NY Slip Op 06762


Decided on November 29, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 29, 2022

Before: Acosta, P.J., Kern, Singh, Scarpulla, Pitt, JJ.


Ind. No. 2715/11 Appeal No. 16750 Case No. 2018-2511 

[*1]The People of the State of New York, Respondent,
vDarryl Watts, Defendant-Appellant.


Twyla Carter, The Legal Aid Society, New York (Angie Louie of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Joshua P. Weiss of counsel), for respondent.

Order, Supreme Court, Bronx County (Diane R. Kiesel, J.), entered on or about November 28, 2017, which adjudicated defendant a risk level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The hearing court (58 Misc 3d 552 [Sup Ct, Bronx County 2017]) correctly denied defendant's request that a mental competency examination or hearing be held before proceeding with his sex offender classification hearing. The Sex Offender Registration Act does not provide for a competency examination prior to a classification hearing, and due process does not require one (People v Parris, 153 AD3d 68, 75-81 [2d Dept 2017], lv denied 30 NY3d 904 [2017]). We also agree with the Second Department that, "if, and when, the defendant is mentally competent to understand the nature of the SORA proceeding, a de novo SORA risk assessment hearing may be held" with "the burden [] remain[ing] with the People at the subsequent hearing" (id. at 82), as opposed to the situation at a risk level modification proceeding under Correction Law § 168-o(2), where the burden is on the defendant.
We have considered and rejected defendant's remaining arguments.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 29, 2022